Citation Nr: 0412771
Decision Date: 05/17/04	Archive Date: 07/21/04

DOCKET NO. 00-01970                         DATE MAY 17 2O04

 
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUE

Whether a request for waiver of recovery of an overpayment in the amount of $2,488 was timely filed.

(The issues of entitlement to service connection for a psychiatric disorder, sinusitis, hypertension, chronic urinary tract infection, a gastrointestinal disorder, and a throat disorder, and whether new and material evidence has been submitted to reopen claims for service connection for a low back disorder and headaches are the subject of a separate Board of Veterans' Appeals (Board) decision.)

REPRESENTATION

Appellant represented by: Texas Veterans Commission

ATTORNEY FORTHE BOARD

David S. Nelson, Counsel



INTRODUCTION

The veteran had active military service from June 1974 to June 1977.

This matter arises from decisions by the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (COWC) at the Waco, Texas, Regional Office (RO).

As discussed in the following portion of this decision, this issue is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

REMAND

The veteran requested a Board hearing at the RO in her January 2000 substantive appeal form. It appears that such a hearing (dealing with the issue of entitlement to waiver of recovery of an overpayment of nonservice-connected pension benefits) has not been scheduled. As such, a remand is required in order to accommodate the veteran's request.

Accordingly, the case is REMANDED for the following action:

The RO should arrange for the veteran to have a Travel Board hearing at the RO dealing with the issue of entitlement to waiver of recovery of an overpayment of nonservice-connected pension benefits.

Thereafter, the case should be returned to the Board for final appellate review, if in order. The Board intimates no opinion as to the ultimate outcome of the appeal. The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

-2



This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

V. L. Jordan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003). .

- 3 




